Title: 5th.
From: Adams, John Quincy
To: 


       Rain’d again a great part of the day. Putnam pass’d the evening at my lodgings. We conversed upon a variety of Subjects. I am more pleased with him, than I was while we were, Classmates: he is not exempt from that puerility which I mentioned as constituting his character; and I have sometimes seen him exert a degree of little cunning, to obtain an end, in trifles where it was totally unnecessary even to serve his own purpose; But he is good-natured, and friendly; willing and ready to oblige; easy and contented; enjoying the present, and looking forward to futurity without sufficient anxiety to embitter his happiness. I often envy him his feelings. For “who by taking thought can add one cubit to his stature.” The prospects of life which are before me, are by far the most frequent employment of my thoughts: and according to the different temperature of my Spirits, I am sometimes elated with hope, sometimes contented with indifference, but often tormented with fears, and depressed by the most discouraging appearances. Such reflections serve only to deprive me of my present enjoyments; after all, the events which Time is to produce, must take their course, and “sufficient surely,” to the day is the evil thereof.
      